BROWN, District Judge.
I have carefully examined the authorities cited in opposition to the claim of Kohn & Co., in the seventh paragraph, and do not think them applicable. I am of the opinion that the referee’s ruling was correct, on the ground that Kohn & Co. had the right to treat the bankrupt as the principal in the purchase of stocks which he had induced them to purchase under false and fictitious orders. The bankrupt was in fact the real principal. There was no other. The purchases were by his order, and were intended to be for his benefit; and, on such facts, he would be estopped to deny that he was the real principal, and an action in assumpsit would lie as for moneys paid at his request and for his use. Bayley v. Wilkins, 7 C. B. 886; Westropp v. Solomon, 8 C. B. 345; Smith v. Ludio, 5 C. B. (N. S.) 587; Brittian v. Lloyd, 14 M. & W. 762; Perin v. Parker, 126 Ill. 201, 18 N. E. 747, 2 L. R. A. 336, 9 Am. St. Rep. 571; Id., 25 Ill. App. 465. Such a debt is provable in bankruptcy. On the other points, also, I think the referee’s ruling is correct.